                  Case 21-10527-JTD             Doc 23          Filed 03/08/21     Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )     Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )     Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )     (Joint Administration Requested)
                                                            )

        NOTICE OF AGENDA OF MATTERS SCHEDULED FOR FIRST DAY
     HEARING ON MARCH 9, 2021 AT 3:00 P.M. (PREVAILING EASTERN TIME)
                BEFORE THE HONORABLE JOHN T. DORSEY

            PLEASE TAKE NOTICE: All remote hearings scheduled before Judge
         Dorsey will be conducted entirely over Zoom and will require all participants
           to register in advance. CourtCall will no longer be used to dial in unless
          otherwise specified by chambers. This hearing will be held via Zoom only.
         Any party wishing to appear must register no later than one (1) hour prior to
                                 the hearing at the link below:

                 https://debuscourts.zoomgov.com/meeting/register/vJIsd-qsqTwoGP-
                                      DpSKBcq5TdITLvkpbS6M



MATTERS GOING FORWARD:

         1.       Voluntary Petitions:

                  A. CarbonLite Holdings LLC [Case No. 21- 10527]

                  B. CarbonLite Industries LLC [Case No. 21- 10528]

                  C. CarbonLite P Holdings LLC [Case No. 21-10529]

                  D. CarbonLite P LLC [Case No. 21- 10531]



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.


DOCS_DE:233335.1 13044/001
                  Case 21-10527-JTD          Doc 23    Filed 03/08/21    Page 2 of 5




                 E. CarbonLite PI Holdings LLC [Case No. 21- 10532]

                 F. CarbonLite Pinnpack LLC [Case No. 21- 10533]

                 G. CarbonLite Recycling Holdings LLC [Case No. 21- 10534]

                 H. CarbonLite Recycling LLC [Case No. 21-10535]

                 I. CarbonLite Sub-Holdings, LLC [Case No. 21-10536]

                 J. Pinnpack P, LLC [Case No. 21-10537]

                 K. Pinnpack Packaging LLC [Case No. 21-10538]


                                          First Day Declaration

        2.       Declaration of Brian Weiss in Support of Debtors’ Chapter 11 Petitions and First
                 Day Relief [Filed 3/8/21] (Docket No. 13)

                 Status: The Declaration will be relied upon as evidentiary support for the first day
                 matters listed below. The Debtors will seek to admit the declaration of Mr. Weiss
                 in support of the matters listed below. Mr. Weiss will be available should the
                 Court have any questions.

                             First Day Administrative and Procedural Motions

        3.       Debtors’ Motion for Entry of Order Directing Joint Administration of Related
                 Chapter 11 Cases [Filed 3/8/21] (Docket No. 2)

                 Status: This matter is going forward.

        4.       Debtors’ Application for Appointment of Stretto as Claims and Noticing Agent
                 [Filed 3/8/21] (Docket No. 4)

                 Status: This matter is going forward.

        5.       Debtors' Motion for Entry of an Order (I) Authorizing Debtors to (A) File a
                 Consolidated List of Creditors in Lieu of Submitting a Separate Mailing Matrix
                 for Each Debtor, (B) File a Consolidated List of the Debtors’ Forty Largest
                 Unsecured Creditors, and (C) Redact Certain Personally Identifiable Information
                 for Individual Creditors; and (II) Granting Related Relief [Filed 3/8/21] (Docket
                 No. 3)



DOCS_DE:233335.1 13044/001                         2
                  Case 21-10527-JTD        Doc 23     Filed 03/08/21    Page 3 of 5




                 Status: This matter is going forward.

                             First Day Motions Pertaining to Business Operations

        6.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing the Debtors to
                 (I) Pay and/or Honor Prepetition Employee Obligations and Pay Third Party and
                 Contract Workers; (II) Remit Withholding Obligations and Deductions; (III)
                 Maintain Employee Compensation and Benefits Programs and Pay Related
                 Administrative Obligations; and (IV) Have Applicable Banks and Other Financial
                 Institutions Receive, Process, Honor, and Pay Certain Checks Presented for
                 Payment and Honor Certain Fund Transfer Requests [Filed 3/8/21] (Docket No.
                 5)

                 Status: This matter is going forward on an interim basis.

        7.       Debtors’ Motion for Interim and Final Orders Under Sections 105, 345, 363, 364,
                 503, 1107 and 1108 of the Bankruptcy Code Authorizing (I) Maintenance of
                 Existing Bank Accounts; (II) Continuance of Existing Cash Management System,
                 Bank Accounts, Checks and Related Forms; (III) Continued Performance of
                 Intercompany Transactions; (IV) Limited Waiver of Section 345(b) Deposit and
                 Investment Requirements and (V) Granting Related Relief [Filed 3/8/21] (Docket
                 No. 6)

                 Status: This matter is going forward on an interim basis.

        8.       Debtors’ Motion Pursuant to Sections 105(a), 507(a)(8), and 541(d) of the
                 Bankruptcy Code for an Order Authorizing the Payment of Prepetition Sales, Use
                 and Franchise Taxes and Similar Taxes and Fees [Filed 3/8/21] (Docket No. 7)

                 Status: This matter is going forward.

        9.       Debtors’ Motion for Interim and Final Orders (A) Approving the Debtors’
                 Proposed Adequate Assurance of Payment for Future Utility Services, (B)
                 Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
                 Services, (C) Approving the Debtors’ Proposed Procedures for Resolving
                 Adequate Assurance Requests, and (D) Granting Related Relief [Filed 3/8/21]
                 (Docket No. 8)

                 Status: This matter is going forward on an interim basis.

        10.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                 Debtors to (A) Continue Insurance Coverage Entered Into Prepetition and Satisfy
                 Prepetition Obligations Related Thereto and (B) Renew, Amend, Supplement,
                 Extend, or Purchase and Finance Insurance Policies, and (II) Granting Related
                 Relief [Filed 3/8/21] (Docket No. 9)

                 Status: This matter is going forward on an interim basis.


DOCS_DE:233335.1 13044/001                        3
                  Case 21-10527-JTD       Doc 23      Filed 03/08/21   Page 4 of 5




                             First Day Motion Pertaining to Financing

        11.      TX/PA Debtors’ Motion Pursuant to Sections 105, 361, 362, 363, 364, 503 and
                 507 of the Bankruptcy Code Seeking Entry of Interim and Final Orders (I)
                 Authorizing the TX/PA Debtors to Obtain Senior Secured Superpriority
                 Postpetition Financing; (II) Granting (A) Liens and Superpriority Administrative
                 Expense Claims, and (B) Adequate Protection to the Prepetition Secured Parties;
                 (III) Authorizing the Use of Cash Collateral; (IV) Modifying the Automatic Stay;
                 (V) Scheduling a Final Hearing; and (VI) Granting Related Relief [Filed 3/8/21]
                 (Docket No. 11)

                 Related Documents:

                      A. Declaration of Richard W. Morgner in Support of the Debtors’ Motions
                         for Entry of Interim and Final Orders (A) Authorizing the Debtors to
                         Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash
                         Collateral, (C) Granting Liens and Providing Claims with Superpriority
                         Administrative Expense Status, (D) Granting Adequate Protection to
                         Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F)
                         Scheduling a Final Hearing, and (G) Granting Related Relief [Filed
                         3/8/21] (Docket No. 17)

                 Status: This matter is going forward on an interim basis. The Debtors will seek to
                 admit the declarations of Mr. Weiss and Mr. Morgner in support of this
                 matter. Mr. Weiss and Mr. Morgner will be available should the Court have any
                 questions.

        12.      CA Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing
                 the CA Debtors to Obtain Postpetition Secured Financing Pursuant to Section 364
                 of the Bankruptcy Code; (II) Authorizing the CA Debtors to Use Cash Collateral;
                 (III) Granting Liens and Superpriority Administrative Expense Claims; (IV)
                 Granting Adequate Protection to the Prepetition Lenders; (V) Modifying the
                 Automatic Stay; (VI) Scheduling a Final Hearing, and (VII) Granting Related
                 Relief [Filed 3/8/21] (Docket No. 16)

                 Related Documents:

                      A. Declaration of Richard W. Morgner in Support of the Debtors’ Motions
                         for Entry of Interim and Final Orders (A) Authorizing the Debtors to
                         Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash
                         Collateral, (C) Granting Liens and Providing Claims with Superpriority
                         Administrative Expense Status, (D) Granting Adequate Protection to
                         Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F)
                         Scheduling a Final Hearing, and (G) Granting Related Relief [Filed
                         3/8/21] (Docket No. 17)




DOCS_DE:233335.1 13044/001                        4
                  Case 21-10527-JTD       Doc 23      Filed 03/08/21   Page 5 of 5




                   Status: This matter is going forward on an interim basis. The Debtors will seek
                   to admit the declarations of Mr. Weiss and Mr. Morgner in support of this
                   matter. Mr. Weiss and Mr. Morgner will be available should the Court have any
                   questions.



Dated: March 8, 2021                           PACHULSKI STANG ZIEHL & JONES LLP

                                               /s/ James E. O’Neill
                                               Richard M. Pachulski (CA Bar No. 90073)
                                               Gabriel I. Glazer (CA Bar No. 246384)
                                               James E. O'Neill (DE Bar No. 4042)
                                               Steven W. Golden (NY Bar No. 5374152)
                                               919 N. Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899 (Courier 19801)
                                               Tel: (302) 652-4100
                                               Fax: (302) 652-4400
                                               Email: rpachulski@pszjlaw.com
                                                      gglazer@pszjlaw.com
                                                      joneill@pszjlaw.com
                                                      sgolden@pszjlaw.com

                                               Proposed Attorneys for Debtors and Debtors in
                                               Possession




DOCS_DE:233335.1 13044/001                        5
